     Case: 1:20-mj-09111-WHB Doc #: 29 Filed: 06/23/21 1 of 4. PageID #: 133




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



  UNITED STATES OF AMERICA,                   )      MJ NO. 1:20-MJ-9111
                                              )
                 Plaintiff,                   )
                                              )      MAGISTRATE JUDGE WILLIAM H.
                 v.                           )      BAUGHMAN, JR.
                                              )
  QING WANG, a.k.a. KENNETH                   )
  WANG,                                       )      SEVENTH AND FINAL JOINT MOTION
                                              )      TO SUSPEND THE 30-DAY STATUTORY
                 Defendant.                   )      SPEEDY TRIAL CLOCK AND EXCLUDE
                                              )      SUCH TIME FOR ALL SPEEDY TRIAL
                                              )      ACT PURPOSES



       The United States of America, by and through its attorneys, Bridget M. Brennan, Acting

United States Attorney, and Michael L. Collyer and Brian S. Deckert, Assistant United States

Attorneys, and Defendant Qing Wang, a.k.a. Kenneth Wang, by and through his attorneys, Peter

Zeidenberg and Michael F. Dearington, and hereby moves this Court to suspend the 30-day time

period imposed by the Speedy Trial Act for returning an indictment in the above-captioned case,

and to exclude such time for all Speedy Trial Act purposes, including, but not limited to the 30-

day time period under 18 U.S.C. § 3161(b) in which an information or indictment must be filed.

       The United States initiated this case via complaint and arrest warrant. Defendant Wang

was arrested on May 13, 2020, and first appeared before a judicial officer of this Court on May

13, 2020, at which time Defendant was released on bond.
     Case: 1:20-mj-09111-WHB Doc #: 29 Filed: 06/23/21 2 of 4. PageID #: 134




       Under 18 U.S.C. § 3161(b), an indictment or information must be filed within 30 days

from the date on which a defendant was arrested. On May 20, 2020, the parties filed a Joint

Motion to Suspend the 30 Day Statutory Speedy Trial Clock and Exclude Such Time For All

Speedy Trial Act Purposes (R.13: Joint Motion, PageID 51–54), and on May 21, 2020, this Court

suspended the 30-day statutory speedy clock. (R. 14: Order, PageID 59–62). Among other

things, the Court agreed with the parties that the pandemic had interrupted the grand jury

schedule and therefore additional time was needed to “permit[] grand jurors in the Northern

District of Ohio to resume meeting and proceed generally, in the normal course…” (Id., PageID

62). The Court granted five additional extensions on the same grounds, the last of which

extended the time for indictment to June 29, 2021. (R. 28). As the grand jury schedule

continues to be abbreviated at this time, the parties request an additional 16 days beyond the

current date of June 29, 2021, to on or before July 15, 2021, to seek an indictment, if necessary.

       The parties submit that another limited extension of the time for seeking an indictment, if

necessary, will serve the ends of justice by affording the parties a meaningful opportunity to

continue to explore resolution of the case. The parties remain in contact and have discussed the

resolution of the case at length, including a recent virtual meeting between the parties and

exchange of written positions. The parties will continue to use the proposed extension of time to

review all of the relevant facts, including new documents that continue to be unearthed and

continue to be exchanged, and discuss the applicable legal standards, which will serve the

interests of justice by potentially rendering grand jury presentation and/or a trial more complete

or unnecessary. See United States v. Fields, 39 F.3d 439, 445-46 (3d Cir. 1994) (approving “ends

of justice” continuance to allow negotiations to continue); see also United States v. Lewis, 980

F.2d 555 (9th Cir. 1992). If grand jury presentment proves necessary, the proposed extension of



                                                 2
     Case: 1:20-mj-09111-WHB Doc #: 29 Filed: 06/23/21 3 of 4. PageID #: 135




time will serve the ends of justice and promote efficiency by allowing the grand jury panel to

consider a full panoply of potential charges.

       In addition, on April 5, 2021, the Court issued General Order No. 2020-08-7, ordering the

courthouse for the Northern District of Ohio to remain closed to the public, and that criminal jury

trials were prohibited until May 3, 2021. The Court made a finding that “the ends of justice

served by ordering the continuances outweigh the interest of the public and any defendant’s right

to a speedy trial pursuant to 18 U.S.C. Section 3161(h)(7)(A).” The Court also indicated that the

Order applied to grand jury proceedings, which would “proceed after consultation with the Chief

Judge, being mindful of the status of the pandemic and public health recommendations.”

       In addition to a finding that Section 3161(h)(7)(A) is applicable, the parties also seek an

“ends of justice” finding necessary to exclude time under Section 3161(h).

       The Speedy Trial Act excludes “the time within which an information or an indictment

must be filed, or in computing the time within which the trial of any such offense must

commence,” any period of delay based on a continuance granted by “any judge” based on

“findings that the ends of justice served by taking such action outweigh the best interest of the

public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h) & (h)(7)(A). The court must set

forth “in the record of the case” its reasons supporting such a finding, after considering the

factors identified in the statute, among others. Id., § 3161(h)(7)(A) & (B).

       Accordingly, to eliminate the risk of dismissal under the Speedy Trial Act, and to comply

with the applicable statutes, this Court’s general order, and public-health requirements, the

parties respectfully requests that this Court: (1) find that Section 3161(h)(7)(A) applies, continue

the time in which an indictment must be returned for an additional 16 days to July 15, 2021; and

(2) after making specific findings to support an “ends of justice” determination pursuant to



                                                 3
     Case: 1:20-mj-09111-WHB Doc #: 29 Filed: 06/23/21 4 of 4. PageID #: 136




Section 3161(h), exclude the period of time between the date on which Defendant was arrested

and the new date established by the Court pursuant to this motion, for all Speedy Trial Act

purposes.

       A proposed order is attached.

                                                    Respectfully submitted,

                                                    BRIDGET M. BRENNAN
                                                    Acting United States Attorney

                                             By:     s/ Michael L. Collyer
                                                    MICHAEL L. COLLYER (OH 0061719)
                                                    BRIAN S. DECKERT (OH: 0071220)
                                                    Assistant United States Attorneys
                                                    801 West Superior Avenue
                                                    Suite 400
                                                    Cleveland, Ohio 44113
                                                    (216) 622-3744
                                                    (216) 622-3873
                                                    michael.collyer@usdoj.gov
                                                    brian.deckert@usdoj.gov

                                             By:    s/ Peter Zeidenberg________________
                                                    PETER ZEIDENBERG (DC 440-803)
                                                    MICHAEL F. DEARINGTON
                                                    Arent Fox LLP
                                                    1717 K Street, NW
                                                    Washington, D.C. 20005
                                                    (202) 857-6139
                                                    Peter.zeidenberg@arentfox.com
                                                    Counsel for Defendant Qing Wang




                                                4
